Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Acknowledgment is made of applicant’s amendments filed on 02/14/2022. Claim 1 has been amended; claims 2,3 and 7-10 have been cancelled. 
Claims 1 and 4-6 are pending.
Claim Objections
Objection to Claims 1, 7-9 are withdrawn due to applicant’s amendment on 02/14/2022.

Allowable Subject Matter
3.	Claims 1 and 4-6 are allowed.
The following is an examiner’s statement of reasons for allowance:  
The primary reason for the allowance of the independent claim 1 is the inclusion of the limitation 
“…wherein the photosensitive sensor is configured to compare a light intensity of first one of the pixel structures to a light intensity of a second one or more of the pixel structures adjacent to the first one to identify the light intensity through the first one pixel structure, and to increase a voltage applied to the first one of the pixel structures to raise the transmittance of the first one of the pixel structures when the light intensity of the first one of the pixel structures is comparatively low; wherein the pixel structure further comprises data lines, scan lines, a thin film transistor, and a pixel electrode disposed in an intersecting region of the data lines and the scan lines, the scan lines are disposed on two opposite ends of the pixel electrode respectively, and the data lines are perpendicular to the scan lines; wherein one of two opposite ends of the photosensitive sensor is directly and electrically connected to the scan line, and the other end of the photosensitive sensor is directly and electrically connected to the pixel electrode.”
The prior art does not teach or suggest these limitations in combination with the other limitations of claim 1. Claims 4-6 are also allowed due to their virtue of dependency.
Chen et al. CN 109491125 and Wang et al. CN 105913827 are silent as of the specific limitations.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANG NGUYEN whose telephone number is (571)270-3421.  The examiner can normally be reached on 7:00AM - 4:30PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ed Glick can be reached on (571) 272-2490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 

/SANG V NGUYEN/
Primary Examiner, Art Unit 2871